AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON JULY 31, 2009 REGISTRATION NO. 333-66292 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 VERSO TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Minnesota 7373 41-1484525 (State or other (Primary Standard (I.R.S. Employer jurisdiction of Industrial Identification No.) incorporation or Classification organization) Code Number) 400
